253 -/T
                                    ELECTRONIC RECORD                                2S¥ V5T

COA#           06-14-00094-CR                      OFFENSE:        22.02
Companion
case also
               Royce William Tawater v. The
STYLE:         State of Texas                      COUNTY:         Hunt

COA DISPOSITION:         Affirmed                  TRIAL COURT:    354th District Court


DATE:2/4/15                          Publish: No   TC CASE #:      29,310




                                                                                  253 VST
            Royce William Tawater v." rhe State
STYLE:    of Texas                                      CCA #:                    arv-/r
         PRO 5£                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS                      DATE:

         %6ftJ<>erK                                     JUDGE:

DATE:       Oi'/<&fI^OCT                                SIGNED:                           PC:

JUDGE:       4v L/^^a^^                                 PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD